                 Case 20-11177-KBO         Doc 37     Filed 05/21/20     Page 1 of 5



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                  ) Chapter 11
In re:
                                                  )
                                                  ) Case No. 20-11177 (KBO)
AKORN, INC., et al.,
                                                  )
                                                  ) (Joint Administration Requested)
                        Debtors.
                                                  )

                        NOTICE OF APPEARANCE AND DEMAND FOR
                          SERVICE OF NOTICES AND PLEADINGS

         PLEASE TAKE NOTICE that counsel for Eric Hestrup, et al., in their individual

capacities and as representatives of the putative classes of private health care insurance claimants

they propose to represent, parties in interest in the captioned bankruptcy case, pursuant to, inter

alia, Bankruptcy Rules 2002, 3017, 9007 and 9010, and 11 U.S.C. §§ 102(1) and 342, demand that

copies of all notices given or required to be given in this case and all papers served or required to be

served in this case, be given to and served upon the undersigned:

 Joseph H. Huston, Jr.                              Nicholas F. Kajon
 jhh@stevenslee.com                                 nfk@stevenslee.com
 David W. Giattino                                  Constantine D. Pourakis
 dwg@stevenslee.com                                 cp@stevenslee.com
 Stevens & Lee, P.C.                                Stevens & Lee, P.C.
 919 North Market Street, 13th Floor                485 Madison Avenue, 20th Floor
 Wilmington, Delaware 19801                         New York, New York 10022
 Telephone: (302) 425-3310                          Telephone: (212) 319-8500
 Fax: (610) 371-7972                                Fax: (212) 319-8505




SL1 1642134v1 099999.00852
                 Case 20-11177-KBO          Doc 37       Filed 05/21/20     Page 2 of 5



 Ashley Keller                                        James Young
 ack@kellerlenkner.com                                jyoung@forthepeople.com
 Seth Meyer                                           Morgan & Morgan
 sam@kellerlenkner.com                                76 South Laura Street, Suite 1100
 Keller Lenkner LLC                                   Jacksonville, Florida 32202
 150 North Riverside Plaza, Suite 4270                Telephone: (904) 361-0012
 Chicago, Illinois 60606                              Fax: (904) 361-4307
 Telephone: (312) 741-5220

 Juan R. Martinez
 juanmartinez@forthepeople.com
 Morgan & Morgan
 201 North Franklin Street, 7th Floor
 Tampa, Florida 33602
 Telephone: (813) 393-5463
 Fax: (813) 393-5489

       PLEASE TAKE FURTHER NOTICE that the foregoing demand includes not only the

notices and papers referred to in the Bankruptcy Rules specified above, but also includes, without

limitation, disclosure statements, plans of reorganization, operating reports, orders and notices of

any application, motion, petition, pleading, request, complaint or demand, answering or reply

papers, memoranda or briefs, and any other document brought before the Court with respect to this

case or any proceeding in this case, whether formal or informal, written or oral, and whether

transmitted or conveyed by mail, courier, facsimile, telephone, electronic medium or otherwise.

       Neither this Notice of Appearance, any subsequent appearance (by pleading or otherwise),

nor any participation in or in connection with this case is intended to or should be deemed to waive

any (i) right to have final orders in non-core matters entered only after de novo review by a higher

court; (ii) right to trial by jury in any proceeding so triable in this or any related case, controversy or

proceeding, or any right to arbitration; (iii) right to have the reference withdrawn in any matter

subject to mandatory or discretionary withdrawal; (iv) right to contest jurisdiction or appropriate

venue in this case or any proceeding related to this case; or (v) other rights, claims, actions,

defenses, setoffs or recoupments which exist pursuant to agreement or in law or in equity, all of

                                                   -2-
SL1 1642134v1 099999.00852
                 Case 20-11177-KBO          Doc 37       Filed 05/21/20    Page 3 of 5



which are expressly reserved.

       PLEASE TAKE FURTHER NOTICE that the counsel listed above request to be added to

any official service list for notices of all contested matters or other proceedings in this case.


Date: May 21, 2020                             /s/ Joseph H. Huston, Jr.
                                               Joseph H. Huston, Jr. (No. 4035)
                                               jhh@stevenslee.com
                                               David W. Giattino (No. 5614)
                                               Stevens & Lee, P.C.
                                               919 North Market Street, 13th Floor
                                               Wilmington, Delaware 19801
                                               Telephone: (302) 425-3310
                                               Fax: (610)371-7972

                                               Nicholas F. Kajon (pro hac vice pending)
                                               nfk@stevenslee.com
                                               Constantine D. Pourakis (pro hac vice pending)
                                               cp@stevenslee.com
                                               Stevens & Lee, P.C.
                                               485 Madison Avenue, 20th Floor
                                               New York, NY 10022
                                               Telephone: (212) 319-8500
                                               Fax: (212) 319-8505

                                               Ashley Keller (pro hac vice pending)
                                               ack@kellerlenkner.com
                                               Seth Meyer (pro hac vice pending)
                                               sam@kellerlenkner.com
                                               Keller Lenkner LLC
                                               150 North Riverside Plaza, Suite 4270
                                               Chicago, Illinois 60606
                                               Telephone: (312) 741-5220

                                               Juan R. Martinez (pro hac vice pending)
                                               juanmartinez@forthepeople.com
                                               Morgan & Morgan
                                               201 North Franklin Street, 7th Floor
                                               Tampa, Florida 33602
                                               Telephone: (813) 393-5463
                                               Fax: (813) 393-5489




                                                   -3-
SL1 1642134v1 099999.00852
                 Case 20-11177-KBO   Doc 37     Filed 05/21/20    Page 4 of 5



                                       James Young (pro hac vice pending)
                                       jyoung@forthepeople.com
                                       Morgan & Morgan
                                       76 South Laura Street, Suite 1100
                                       Jacksonville, Florida 32202
                                       Telephone: (904) 361-0012
                                       Fax: (904) 361-4307

                                       Attorneys for Eric Hestrup, et al., and the Putative
                                       Classes




                                          -4-
SL1 1642134v1 099999.00852
               Case 20-11177-KBO      Doc 37    Filed 05/21/20     Page 5 of 5




                              CERTIFICATE OF SERVICE

       The undersigned certifies that on May 21, 2020, he caused a true copy of the foregoing

Notice of Appearance and Demand for Service of Notices and Pleadings to be served

electronically upon all parties in interest registered to receive notice through the Court’s

CM/ECF System.

                                                  /s/ Joseph H. Huston, Jr.
                                                  Joseph H. Huston, Jr.




SL1 1642134v1 099999.00852
